MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
                                                                  Jun 12 2020, 9:02 am
regarded as precedent or cited before any
court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
David L. Joley                                           Tina L. Mann
Fort Wayne, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tameika A. Boyd,                                         June 12, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-53
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1903-F5-92



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020                Page 1 of 7
                                            Case Summary
[1]   Tameika Boyd (“Boyd”) appeals her conviction for Battery, as a Level 5

      felony.1 We affirm.



                                                      Issues
[2]   Boyd presents two issues for review:


                 I.       Whether the trial court misapplied the law, thereby
                          relieving the State of its burden to negate an element of
                          Boyd’s claim of self-defense; and


                 II.      Whether the State presented sufficient evidence to negate
                          Boyd’s claim that she acted in self-defense.


                                Facts and Procedural History
[3]   During the early morning hours of March 23, 2019, Tony Gordon (“Gordon”)

      called 9-1-1 to report that his wife2 had cut him, and he was bleeding and in

      need of assistance. Fort Wayne Police Officer Jeremy Shelley (“Officer

      Shelley”) responded to the call. He found Gordon holding a towel to his ear

      and bleeding heavily. Gordon stated to Officer Shelley that Boyd had “hit him

      over the head” after he “tried to jump on her several times [and] tried to fight




      1
          Ind. Code § 35-42-2-1(g)(2).
      2
       Although Gordon used the reference “wife,” he testified at trial that Boyd was his fiancée and they shared a
      child.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020                       Page 2 of 7
      her.” (Tr. Vol. II, pg. 26.) Officers Everett White and Zac Chapman also

      responded to the 9-1-1 call and interviewed Boyd. She was attempting to

      remove a glass shard from her thumb but complained of no other physical

      injuries. Boyd stated that Gordon had been “about to attack her,” so she hit

      him with a wine glass. Id. at 42. She clarified that Gordon “never laid hands

      on her,” that “nothing physical had occurred,” and that she was not injured by

      him. Id. at 43.


[4]   Boyd was arrested and, on March 28, 2019, she was charged with Battery,

      elevated to a Level 5 felony due to the use of a deadly weapon. A bench trial

      was conducted on November 8, 2019, at which Gordon testified and claimed

      that he had choked Boyd and she had used an object to “get [him] off of her.”

      Id. at 15. The responding officers and emergency medical personnel testified

      and denied observing an injury to Boyd apart from the thumb cut. The officers

      denied that choking was reported during initial interviews. The trial court

      convicted Boyd as charged, stating:


              The Court would find beyond a reasonable doubt that the State
              has proven each element of the charged crime and find you guilty
              of battery as a Level 5 felony, as I find no credible evidence has
              been presented regarding self-defense.


      Id. at 74.


[5]   On December 20, 2019, the trial court sentenced Boyd to two years

      imprisonment, which is one year below the advisory sentence for a Level 5



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020   Page 3 of 7
      felony.3 In so doing, the court found Boyd’s criminal history to be aggravating 4

      and hardship to her dependents to be mitigating. Boyd now appeals.



                                   Discussion and Decision
                State’s Burden to Disprove Self-Defense Claim
[6]   A valid claim of self-defense is legal justification for what would otherwise be a

      criminal act. Mayes v. State, 744 N.E.2d 390, 393 (Ind. 2001). Indiana Code

      Section 35-41-3-2(c) defines self-defense, providing in relevant part:


               A person is justified in using reasonable force against any other
               person to protect the person or a third person from what the
               person reasonably believes to be the imminent use of unlawful
               force. However, a person:


               (1) is justified in using deadly force; and


               (2) does not have a duty to retreat;




      3
        I. C. § 35-50-2-6 provides for a sentence of between one to six years, with three years being the advisory
      sentence.
      4
        As an adult, Boyd had been convicted in 2004 of one Class A misdemeanor and one Class B misdemeanor.
      The presentence investigation report listed a juvenile adjudication from the State of Illinois, indicating that
      Boyd had been found to have committed an offense that would have been Aggravated Battery, if committed
      by an adult. Boyd disputed this juvenile history, but the matter of verification was not resolved by the time of
      sentencing. Boyd’s attorney brought the dispute to the attention of the trial court and the prosecuting
      attorney responded: “Cook County is not good at getting back with people.” (Tr. Vol. II, pg. 79.) At the
      sentencing hearing, the trial court acknowledged that Boyd disputed the juvenile history, but added: “it is
      contained within the information provided to the Probation Department, and having lived in Chicago,
      Illinois, it is – I have no reason to dispute that that is, in fact, a true adjudication where you were found
      delinquent.” Id. at 88. We find this acceptance of lack of verification to be particularly troubling but observe
      that Boyd received a sentence of less than the advisory sentence.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020                          Page 4 of 7
              if the person reasonably believes that that force is necessary to
              prevent serious bodily injury to the person or a third person or
              the commission of a forcible felony.


[7]   Our Indiana Supreme Court has explained the defendant’s and the State’s

      respective burdens of proof:


              In order to prevail on such a claim, the defendant must show that
              he: (1) was in a place where he had a right to be; (2) did not
              provoke, instigate, or participate willingly in the violence; and (3)
              had a reasonable fear of death or great bodily harm. McEwen v.
              State, 695 N.E.2d 79, 90 (Ind. 1998). When a claim of self-
              defense is raised and finds support in the evidence, the State has
              the burden of negating at least one of the necessary elements. Id.


      Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002). The State may meet its

      burden by rebutting the defense directly, by affirmatively showing the defendant

      did not act in self-defense, or by relying on the sufficiency of the case-in chief.

      Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). Whether the State has met its

      burden is a question for the trier of fact. Id.


[8]   According to Boyd, the trial court’s words: “no credible evidence has been

      presented regarding self-defense,” App. Vol. II, pg. 74, indicates that the trial

      court did not comprehend the State’s burden to negate Boyd’s claim. Boyd

      directs our attention to Miller v. State, 77 N.E.3d 1196, 1197 (2017), recognizing

      that remand for reconsideration is the appropriate remedy where “the trial court

      failed to apply the applicable legal standard to existing evidence.” Miller does

      not afford Boyd the relief she seeks. There, in light of the trial court’s “detailed

      findings explaining its thought processes,” it was “apparent the trial court as
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020     Page 5 of 7
       fact finder applied the incorrect standard of a ‘knowing’ mens rea rather than

       ‘specific intent to kill’ in deciding to convict Miller of attempted murder.”

       Miller v. State, 72 N.E.3d 502, 515-18 (Ind. Ct. App. 2017), trans. granted, aff’d in

       part and rev’d in part. In a bench trial, we presume that the judge knows and will

       follow the applicable law. Leggs v. State, 966 N.E.2d 204, 208 (Ind. Ct. App.

       2012). Here, the trial court made no explicit statement contravening the

       applicable legal standard, as was the case in Miller. Boyd has not demonstrated

       that the trial judge misapprehended or misapplied the law of self-defense.


                                  Sufficiency of the Evidence
[9]    Boyd concedes that she struck Gordon in the head with a wine glass, cutting

       him. However, she argues that the State failed to present sufficient evidence to

       negate her claim of self-defense. The State contends that it presented sufficient

       evidence to negate the element of a reasonable belief that force was necessary to

       prevent serious bodily injury. The standard for reviewing a challenge to the

       sufficiency of evidence to rebut a claim of self-defense is the same standard used

       for any claim of insufficient evidence. Wilson, 770 N.E.2d at 801. We neither

       reweigh the evidence nor judge the credibility of witnesses. Id. If a defendant is

       convicted despite his claim of self-defense, this Court will reverse only if no

       reasonable person could say that self-defense was negated by the State beyond a

       reasonable doubt. Taylor v. State, 710 N.E.2d 921, 924 (Ind. 1999).


[10]   “A defendant acts in self-defense when confronted with ‘real danger of death or

       great bodily harm, or in such apparent danger as caused him, in good faith, to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020   Page 6 of 7
       fear death or great bodily harm. The danger need not be actual, but the belief

       must be in good faith and the reaction must be reasonable.’” Brantley v. State,

       91 N.E.3d 566, 573 (2018) (quoting Franklin v. State, 266 Ind. 540, 544, 364

       N.E.2d 1019, 1021 (1977)). Officer Shelley testified that he observed no redness

       or bruising on Boyd, and that the only injury she reported was glass embedded

       in her thumb. Officer Chapman testified that he had interviewed Boyd and her

       teenaged daughter. Boyd’s daughter did not report an injury to her mother.

       Boyd stated to Officer Chapman that she had engaged in a verbal argument

       with Gordon, but he “never laid hands on her, nothing physical occurred,” and

       Boyd was “not injured.” (Tr. Vol. II, pg. 43.) Emergency medical technician

       Marah Bradbury testified that she did not detect any injury to Boyd apart from

       the thumb injury. From this evidence, a “reasonable person could say that self-

       defense was negated by the State beyond a reasonable doubt.” See Taylor, 710

       N.E.2d at 924. Reversal is not warranted.



                                               Conclusion
[11]   Boyd has not shown that the trial court misapplied the law to the evidence.

       Sufficient evidence supports Boyd’s conviction.


[12]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-53 | June 12, 2020   Page 7 of 7